Dear Ms. Lewis:
You advise this office that you intend to run for the elected office of constable for the Justice of the Peace Court in Ward Seven (7) of Vernon Parish. If elected, you ask if you may hold concurrent employment with the federal government.
The provisions of the Louisiana Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., govern our response to your question. R.S.42:63(A)(1) is dispositive of the issue, and states:
  A. (1) Except as otherwise provided in this Subsection, no person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold
another elective office, appointive office, or  employment in the government of a foreign country, in the government of the United States, or in the government of another state. (Emphasis added).
R.S. 42:63(A)(1) prohibits one from holding local elective office and employment with the federal government. Further, the exemptions from this rule provided in R.S. 42:66 are inapplicable to this matter. Therefore, we advise that state law prohibits you from holding federal employment should you be elected constable.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALWELL ATTORNEY GENERAL
  BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg